ORDER
Newman, Senior Judge:
Upon consideration of plaintiffs motion for reconsideration of the court’s opinion and interlocutory order of March 29, 1993, Slip Op. 93-46, granting in part plaintiffs motion for sum-maryjudgment, defendant’s response thereto, and all other proceedings had herein, plaintiffs motion is granted to the extent that the interlocutory order denying summary judgment is amended to include a statement in conformity with 28 U.S.C. § 1292(d)(1): “A controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and an immediate appeal from that order may materially advance the ultimate termination of the litigation.”
Further Ordered that the following question is hereby certified to the United States Court of Appeals for the Federal Circuit pursuant to section 1292(d)(1): Whether the Court of International Trade was correct in its interpretation of heading 7010 of the Harmonized Tariff Schedule of the United States. Further proceedings in this action in the United States Court of International Trade shall be stayed pending any interlocutory appeal pursuant to section 1292(d)(1).